230 Md. 298 (1962)
186 A.2d 589
ESPIN ET AL.
v.
STATE (Two Appeals in One Record)
[No. 84, September Term, 1962.]
Court of Appeals of Maryland.
Decided December 20, 1962.
The cause was argued before HENDERSON, PRESCOTT, HORNEY, MARBURY and SYBERT, JJ.
Dallas F. Nicholas for the appellants.
Loring E. Hawes, Assistant Attorney General, with whom were Thomas B. Finan, Attorney General, William J. O'Donnell, State's Attorney for Baltimore City, and Dene L. Lusby, Assistant State's Attorney, on the brief, for the appellee.
PER CURIAM:
These two appeals are from judgments entered after a trial by the Criminal Court of Baltimore before Judge Manley, sitting without a jury, who found both appellants guilty of robbery with a deadly weapon, and sentenced each to twenty years in the Maryland Penitentiary.
About 2:00 A.M., January 31, 1962, Clinton Washington, a taxicab driver, was beaten with a hammer, cut and robbed by *299 two passengers in his taxicab, one a man and the other a person who was dressed in feminine attire and, to all outward appearances, appeared to Washington to be a woman. Soon after the robbery was reported, the two appellants were arrested near the location of the robbery. Appellant Sawyer was apprehended in the basement of a vacant house after a chase by a policeman. Appellant Espin was arrested while standing on a corner near the vacant house. Officer Portera, one of the arresting officers, testified he believed that Espin was a woman when he first saw him. A hammer was found on the ground in front of the building in which Sawyer was apprehended. The next day, Washington picked the two appellants out of a line-up of seven men, as the two who had robbed him. Espin also signed a statement which was admitted in evidence against him as having been voluntarily made, corroborating the testimony of the taxicab driver.
The appellants contend that there was not evidence legally sufficient to justify the court in finding them guilty of the crime of robbery with a deadly weapon.
Under the uncontroverted facts, we can not say that there was not legally sufficient evidence before the trial judge to justify his denial of appellants' motion for a directed verdict, nor to permit us to reverse his verdicts of guilty as to both appellants.
Judgments affirmed.